   Case 3:19-cv-00590-RGJ Document 1 Filed 08/19/19 Page 1 of 6 PageID #: 1




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION
                                         3:19-CV-590-RGJ
                       CIVIL ACTION NO. _____________________

In re: 102 Field Stone Way, Elizabethtown, Kentucky 42701

UNITED STATES OF AMERICA                                                              PLAINTIFF

VS.

CHRISTINA LOUISE HUDSON
(A/K/A CHRISTINA LOUISE HUDSON – YATES)
Serve via Certified Mail:  102 Field Stone Way
                           Elizabeth, Kentucky 42701

AND

UNKNOWN SPOUSE OF CHRISTINA LOUISE HUDSON
(A/K/A CHRISTINA LOUISE HUDSON – YATES)
Serve via Appointment of
Warning Order Attorney:    102 Field Stone Way
                           Elizabethtown, Kentucky 42701
DEFENDANTS

                                    IN REM COMPLAINT

                                             ********

       Comes now the Plaintiff, the United States of America, by and through counsel, and for its

in rem Complaint and cause of action against the Defendants states as follows:

       1. This real estate foreclosure action is brought by the United States of America, on behalf

           of its Department of Agriculture, Rural Housing Service (“RHS”) a/k/a Rural

           Development (“RD”) f/k/a Farmers Home Administration (“FmHA”), pursuant to Title

           28, United States Code, § 1345.

       2. On or about June 6, 2006, Christina Louise Hudson (a/k/a Christina Louise Hudson –

           Yates) (“Defendant”), for value received, executed and delivered to RHS a promissory

           note (hereinafter “Note”) in the principal amount of $114,000.00 bearing interest at the
Case 3:19-cv-00590-RGJ Document 1 Filed 08/19/19 Page 2 of 6 PageID #: 2




      rate of 5.7500 percent per annum, the Note calling for monthly payments of principal

      and interest. A copy of the Note is attached hereto marked Exhibit A, and is hereby

      incorporated by reference as if set forth at length herein.

   3. Contemporaneously with the execution of the Note, Defendant executed,

      acknowledged, and delivered to RHS a real estate mortgage (hereinafter the

      “Mortgage”), which was recorded on June 7, 2006, in Mortgage Book 1603, Page 578,

      in the Commonwealth of Kentucky, Hardin County Clerk’s Office. In and by this

      Mortgage, Defendant granted to RHS a first mortgage lien against the therein-described

      real property (the “Property”) located in Hardin County, Kentucky. A copy of the

      Mortgage is attached hereto marked Exhibit B, and is hereby incorporated by reference

      as if set forth at length herein.

   4. Contemporaneously with the execution of the Note and Mortgage, Defendant executed,

      acknowledged, and delivered to RHS a Subsidy Repayment Agreement (hereinafter

      “Subsidy Agreement”). A copy of the Subsidy Agreement is attached hereto marked

      Exhibit C, and is hereby incorporated by reference as if set forth at length herein.

   5. By virtue of all of the foregoing, the real property which is the subject of this mortgage

      foreclosure action consists of a tract of land located in Hardin County, Kentucky, and

      more particularly described as follows:

               Being Lot 14 of Bacon Creek Meadows Subdivision, Section 2, Plat
               recorded in Plat Cabinet 1, Sheet 2077, Office of the Clerk of Hardin
               County.

               AND BEING the same property conveyed to Christina Louise Hudson,
               a single person, from Louise Maggard, a single person, by Deed dated
               June 6, 2006, of record in Deed Book 1192, Page 137, in the Office of the
               Hardin County Clerk.
Case 3:19-cv-00590-RGJ Document 1 Filed 08/19/19 Page 3 of 6 PageID #: 3




   6. Defendant has failed and continues to fail to make payments of principal and interest

      due in accordance with the terms and conditions of the Note and Mortgage, and is

      therefore in default.

   7. Paragraph 22 of the Mortgage provides that if default occurs in the performance or

      discharge of any obligation of the Mortgage, then the United States, acting through

      RHS, shall have the right to accelerate and declare the entire amount of all unpaid

      principal, together with all accrued and accruing interest to be immediately due and

      payable and to bring an action to enforce said Mortgage, including the foreclosure of

      the lien thereof. Because of the Default of Defendant, as set forth above, RHS caused

      a Notice of Acceleration of Indebtedness and Demand for Payment to be issued to said

      Defendant declaring the entire indebtedness due upon the Note and Mortgage to be

      immediately due and payable, which demand has been refused.

   8. Paragraph 1 of the Subsidy Agreement provides that any subsidy received in

      accordance with a loan under §502 of the Housing Act of 1949 is repayable to the

      Government upon the disposition or non-occupancy of the security property.

   9. The unpaid principal balance due on the Note, which is secured by the Mortgage, is

      $103,574.36, with accrued interest of $35,243.69, through August 6, 2019, with a total

      subsidy granted of $17,742.09, late fees in the amount of $1,358.51, and fees assessed

      of $13,906.94, for a total unpaid balance due of $171,825.59, as of August 6, 2019.

      Interest is accruing on the unpaid principal balance at the rate of $18.2296 per day after

      August 6, 2019. An Affidavit of Proof Statement of Account signed by RD Foreclosure

      Representative Kimberly Williamson is attached hereto marked Exhibit D, and is

      hereby incorporated by reference as if set forth at length herein.
Case 3:19-cv-00590-RGJ Document 1 Filed 08/19/19 Page 4 of 6 PageID #: 4




   10. Included within the balance set out in Paragraph 9 above, the portion of the debt

      attributable to the Mortgage secured by the real estate collateral is the principal sum of

      $103,574.36, with interest accrued thereon of $35,243.69 through August 6, 2019.

      Interest is accruing on the unpaid principal balance at the rate of $18.2296 per day after

      August 6, 2019.

   11. Whether Defendant, Christina Louise Hudson (a/k/a Christina Louise Hudson – Yates),

      is married is unknown to the Plaintiff. To the extent that the Defendant, Christina

      Louise Hudson (a/k/a Christina Louise Hudson – Yates), is married, the Unknown

      Spouse of Christina Louise Hudson (a/k/a Christina Louise Hudson – Yates), if any,

      may be vested with a spousal interest in the property. Said spousal interest is junior in

      rank and subordinate in priority to the first mortgage lien on the Property in favor of

      RHS. RHS is entitled to a foreclosure sale of the Property free and clear of any interest

      therein or claim thereon in favor of Defendant, Unknown Spouse of Christina Louise

      Hudson (a/k/a Christina Louise Hudson-Yates), and the Plaintiff calls upon him to

      come forth and assert his claim or his interest in the Property or be forever barred.

   12. The Plaintiff states that on or about December 17, 2013, Defendant, Christina Louise

      Hudson (a/k/a Christina Louise Hudson – Yates), filed for Chapter 7 Bankruptcy, Case

      No. 13-34887-jal, in the United States Bankruptcy Court for the Western District of

      Kentucky, Louisville Division. An Order of Discharge was entered on March 18, 2014.

      The debt due and owed to RHS as a result of the Note and Mortgage was not reaffirmed

      as part of the Defendant’s bankruptcy, and was therefore discharged, and, therefore,

      the judgment sought is in rem.

   13. The Property is indivisible and cannot be divided without materially impairing its value
   Case 3:19-cv-00590-RGJ Document 1 Filed 08/19/19 Page 5 of 6 PageID #: 5




              and the value of RHS’s lien thereon.

       14. The lien on the Property in favor of RHS, by virtue of the Mortgage, is first, prior and

              superior to all other claims, interests and liens in and to the Property except for liens

              securing the payment of ad valorem property taxes.

       15. There are no other individuals or entities purporting to have an interest in the Property

              known to the Plaintiff.



       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands relief

as follows:

              a. That RHS be awarded an in rem judgment against the interest of the Defendant,

                 Christina Louise Hudson (a/k/a Christina Louise Hudson – Yates), in and to the

                 Property in the principal amount of $103,574.36, plus interest in the amount of

                 $35,243.69, with a total subsidy granted of $17,742.09, late charges of $1,358.51,

                 and fees assessed of $13,906.94, for a total unpaid balance due of $171,825.59 as

                 of August 6, 2019, with interest accruing at the daily rate of $18.2296 from August

                 6, 2019, until the date of entry of Judgment, plus interest thereafter accruing

                 according to law, costs, disbursements, attorney’s fees, and expenses.

              b. That RHS be adjudged a liens on the Property, prior and superior to any and all

                 other liens, claims, interests, and demands, except liens for unpaid real estate ad

                 valorem taxes; for an in rem judgment and order of sale against the interest of any

                 unknown spouse or subordinate lienholders; and for an Order of Sale of the

                 Property in accordance with Title 28 U.S.C. §§ 2001-2003; that the Property be

                 sold free and clear of any and all liens and claims for any and all parties to this
  Case 3:19-cv-00590-RGJ Document 1 Filed 08/19/19 Page 6 of 6 PageID #: 6




               action, except for real estate restrictions and easements of record, and liens for any

               city, state, county, or school ad valorem taxes which may be due and payable at the

               time of sale; and free and clear of any right of equity of redemption; and that the

               proceeds from the sale be applied first to the costs of this action, second to the debt,

               interest, costs and fees due to the Plaintiff, with the balance remaining to be

               distributed to the parties as their liens or interests may appear;

           c. That the Property be adjudged indivisible and be sold as a whole;

           d. That the Defendants be required to answer and set up their respective liens, claims,

               or interests in and to the Property, if any, or be forever barred, and that the

               foreclosure sale of the Property be free and clear of all such liens, claims and

               interests;

           e. For any and all other lawful relief to which Plaintiff may appear properly entitled.



                                                                 Respectfully Submitted,



                                                                 By: /s/ Lauren B. Durham
                                                                 Attorney for the Plaintiff:
                                                                 James S. Watson/ Lauren B. Durham
                                                                 Foreman Watson Holtrey, LLP
                                                                 530 Frederica Street
                                                                 Owensboro, Kentucky 42301
                                                                 Phone: (270)689-2424
                                                                 Fax: (270)689-2420




This communication from a debt collector is an attempt to collect a debt and any information obtained will be used
                                                for that purpose.
Case 3:19-cv-00590-RGJ Document 1-1 Filed 08/19/19 Page 1 of 1 PageID #: 7
Case 3:19-cv-00590-RGJ Document 1-2 Filed 08/19/19 Page 1 of 7 PageID #: 8
Case 3:19-cv-00590-RGJ Document 1-2 Filed 08/19/19 Page 2 of 7 PageID #: 9
Case 3:19-cv-00590-RGJ Document 1-2 Filed 08/19/19 Page 3 of 7 PageID #: 10
Case 3:19-cv-00590-RGJ Document 1-2 Filed 08/19/19 Page 4 of 7 PageID #: 11
Case 3:19-cv-00590-RGJ Document 1-2 Filed 08/19/19 Page 5 of 7 PageID #: 12
Case 3:19-cv-00590-RGJ Document 1-2 Filed 08/19/19 Page 6 of 7 PageID #: 13
Case 3:19-cv-00590-RGJ Document 1-2 Filed 08/19/19 Page 7 of 7 PageID #: 14
Case 3:19-cv-00590-RGJ Document 1-3 Filed 08/19/19 Page 1 of 3 PageID #: 15
Case 3:19-cv-00590-RGJ Document 1-3 Filed 08/19/19 Page 2 of 3 PageID #: 16
Case 3:19-cv-00590-RGJ Document 1-3 Filed 08/19/19 Page 3 of 3 PageID #: 17
Case 3:19-cv-00590-RGJ Document 1-4 Filed 08/19/19 Page 1 of 1 PageID #: 18
                      Case 3:19-cv-00590-RGJ Document 1-5 Filed 08/19/19 Page 1 of 2 PageID #: 19
OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                       Christina Louise Hudson (a/k/a Christina Louise Hudson - Yates), et
                                                                                                               al.
    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant Hardin
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Foreman Watson Holtrey, LLP
530 Frederica St., Owensboro, KY 42301 (270)689-2424
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
’   1    U.S. Government                 ’ 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                      of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                                 Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice           ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -                of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability          ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal         ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product             ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                  ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud               ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                   Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage           ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability          ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                           & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✘
’   220 Foreclosure                  ’    442 Employment                      Sentence                 ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                      Security Act             ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                       26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                             ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                     to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                          ’   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
’1
✘        Original        ’ 2    Removed from                ’ 3Remanded from                      ’4
                                                                                            Reinstated or                ’ 5
                                                                                                                  another district    ’ 6 Multidistrict                        ’ 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             28 U.S.C. 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                      Rural Housing Service Federal Foreclosure
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION       DEMAND $                                                                              CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23             171,825.59                                                                                   JURY DEMAND:         ’ Yes ✔   ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    08/19/2019                                                              /s/ Lauren B. Durham
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
                    Case 3:19-cv-00590-RGJ Document 1-5 Filed 08/19/19 Page 2 of 2 PageID #: 20
JS 44 Reverse (Rev. 11/04)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                  Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
         (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time
of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases,
the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.     Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient
to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select
the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box
is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
